Citation Nr: 1619431	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-20 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 40 percent for spondylolisthesis of L5-S1 with degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966.


This appeal to the Board of Veterans' Appeals (Board) is from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  During the course of the appeal, an April 2013 rating decision increased the rating of the low back disability to 40 percent and granted a separate rating of 20 percent for associated left lower extremity radiculopathy, which resulted in a combined rating of 50 percent.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

In an October 2014 statement, prior to the promulgation of a decision, the Veteran withdrew his appeal for a higher rating for his service-connected low back disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met on the issues of a rating in excess of 40 percent for spondylolisthesis of L5-S1 with degenerative arthritis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).

In a statement dated in October 2014, the Veteran stated that he was satisfied with the 50 percent rating that was granted for his low back disability and that he wished to withdraw his videoconference hearing.  See Statement in Support of Claim received October 22, 2014.  Since the Veteran has withdrawn his appeal regarding this issue there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for a rating in excess of 40 percent for spondylolisthesis of L5-S1 with degenerative arthritis is dismissed.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


